Case 1:19-cv-03553-JRS-TAB Document 37 Filed 10/21/20 Page 1 of 2 PageID #: 113




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

  KHALIL-ULLAH ABDUL                                )
  al-MUHAYMIN,                                      )
                                                    )
          Plaintiff,                                )
                                                    )      Case No.: 1:19-cv-3553-JRS-TAB
  v.                                                )
                                                    )
  KAREN MITCHELL,                                   )
  CAMILLE MITCHELL,                                 )
  KELLY JULBERT,                                    )
  LENA HEFFNER,                                     )
  GRANDVILLE BOARD OF                               )
  DIRECTORS, AND                                    )
  KIRKPATRICK MANAGEMENT                            )
  COMPANY, INC.,                                    )
                                                    )
          Defendants.                               )

                                   NOTICE OF SETTLEMENT

        Defendants, by counsel, hereby notify the Court that the parties have reached a confidential

 settlement in this matter. Defendants request that pending deadlines be vacated and anticipate

 needing 45 days to finalize settlement and file a joint stipulation of dismissal.


                                                        /s/ Laurie E. Martin
                                                        Laurie E. Martin (#26877-49)
                                                        HOOVER HULL TURNER LLP
                                                        111 Monument Circle, Suite 4400
                                                        P.O. Box 44989
                                                        Indianapolis, IN 46244-0989
                                                        Tele: (317) 822-4400
                                                        Fax: (317) 822-0234
                                                        E-mail:lmartin@hooverhullturner.com

                                                        Attorneys for Defendants
Case 1:19-cv-03553-JRS-TAB Document 37 Filed 10/21/20 Page 2 of 2 PageID #: 114




                                CERTIFICATE OF SERVICE

         I hereby certify that a copy of the foregoing document was served upon all registered
 parties of record via the Court’s Electronic Notification system, and via email, this 21st day of
 October 2020.

 Plaintiff: Khalil-Ullah Abdul Al-Muhaymin
 2618 Bethel Avenue
 Indianapolis, IN 46203
 Email: khalilullahalmuhaymin@gmail.com



                                                 /s/ Laurie E. Martin
                                                 Laurie E. Martin
